TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00052-CR





Diane Rodriguez Scruby, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0931222, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING





PER CURIAM

	The district court found appellant guilty of theft of services having a value of $750
or more but less than $20,000 and assessed punishment at imprisonment for five years.  Act of
May 30, 1977, 65th Leg., R.S., ch. 429, § 1, 1977 Tex. Gen. Laws 1138, amended by Act of
May 24, 1983, 68th Leg., R.S., ch. 497, § 4, 1983 Tex. Gen. Laws 2917, 2920 (Tex. Penal Code
Ann. § 31.04(a)(3), (e)(4), since amended).  The court suspended imposition of sentence and
placed appellant on community supervision.
	Appellant was represented by retained counsel at trial and represents herself on
appeal.  The transcript contains no request for a free statement of facts or for the appointment of
counsel on appeal.  Neither a statement of facts nor a brief has been filed, and appellant has not
responded to this Court's notices.  Tex. R. App. P. 53(m), 74(l).  We conclude that appellant does
not wish to prosecute this appeal and has failed to make the necessary arrangements for filing a
brief.  
	We have examined the transcript and find no error that should be considered in the
interest of justice.  The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justice Aboussie and Jones
Affirmed
Filed:   July 19, 1995
Do Not Publish